Appellant’s motion granted, judgment vacated and a new trial granted, without prejudice to the right of any party to apply to this court by motion returnable on or before June 27, 1961, for vacation of this order and reinstatement of the appeal, if it is found that an adequate record can be presented to this court. Respondent’s motion to dismiss the appeal is denied as academic. Memorandum: (See People v. Himmel & Burtman, 10 A D 2d 622; Cassella v. Manikas, 8 A D 2d 587; People v. Lomoso, 284 App. Div. 670; People v. Gazza, 278 App. Div. 777 ; 8 Carmody-Wait, New York Practice, § 247, p. 698.) All concur.